                           UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF CALIFORNIA

 ABEL P. REYES,                                  1:16-cv-00586-DAD-JLT (PC)
                       Plaintiff,
                                                 ORDER & WRIT OF HABEAS CORPUS
 v.                                              AD TESTIFICANDUM FOR ABLE P.
                                                 REYES, CDC # P-55763, PLAINTIFF’S
                                                 TELEPHONIC APPEARANCE
 M. FLORES, et al,
                       Defendants.               DATE: May 15, 2019
                                                 TIME: 9:00 a.m.

        Abel P. Reyes, CDCR # P-55763, the plaintiff in proceedings in this case on May 15,
2019, is confined at California Men’s Colony, East (CMC-East), in the custody of the Warden.
In order to secure this inmate’s attendance it is necessary that a Writ of Habeas Corpus ad
Testificandum issue commanding the custodian to produce the inmate for telephonic appearance
before Magistrate Judge Jennifer L. Thurston, in the Bakersfield Courthouse of the United States
District Court, Eastern District of the California by calling (888) 557-8511, utilizing the
passcode 1652736 on May 15, 2019, at 9:00 a.m.

                          ACCORDINGLY, IT IS ORDERED that:

 1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court, commanding
    the Warden to produce the inmate named above for telephonic appearance in the United
    States District Court at the time and place above, and from day to day until completion of
    court proceedings or as ordered by the court.

 2. The custodian is ordered to notify the court of any change in custody of this inmate and to
    provide the new custodian with a copy of this writ.

                   WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: The Warden OR Sheriff of California Men’s Colony, East (CMC-East)

        WE COMMAND you to produce the inmate named above, along with his legal property,
volume not to exceed two paper boxes, for telephonic appearance before the United States
District Court at the time and place above, until completion of the proceedings, or as ordered by
the court.

       FURTHER, you have been ordered to notify the court of any change in
custody of the inmate and to provide the new custodian with a copy of this writ.

IT IS SO ORDERED.

      Dated:   April 2, 2019                             /s/ Jennifer L. Thurston
                                                 UNITED STATES MAGISTRATE JUDGE
